﻿160.	I should like, on behalf of the Sierra Leone delegation, to proffer through you, Sir, our warmest congratulations to Mr. Lievano on his election as President of the thirty-third session of the General Assembly. Mr. Lievano not only brings to this high office personal credentials of high distinction but also represents a country, Colombia, and a region, Latin America, which have contributed in no small measure to the elaboration and development of the rules that bind our international community in its search for a better world. We are therefore confident that he will discharge the duties of his office with the necessary sagacity and patience.
161.	I wish also to record the appreciation of the Government of Sierra Leone for the singular contribution made by Mr. Lievano's predecessor, Mr. Lazar Mojsov, the President of the thirty-second session of the General Assembly. His was undoubtedly a burdensome task, since it was his lot to preside not only over the thirty-second regular session but also over three special sessions—a task which he executed with-ample endurance, skill and fortitude. We are indebted to him for his contribution.
162.	Founded 33 years ago, the United Nations represents the latest and most complex of man's continuous attempts to find a representative medium that would harmonize the conflicting policies, interests and actions of a world of nation-States. As a part of this endeavour we meet here annually to assess the progress and prospects of that objective.
163.	The search for that objective has continually been beset by trials and tribulations, sometimes giving rise to despair and cynicism, sometimes even casting doubt on the continued relevance of the Organization itself, which has also had to contend with cold war rivalries and other divisive forces.
164.	Also our Organization, caught in the ebb and flow of the reality of international politics of competing military and ideological blocks, has had to make a tactical retreat from its primary responsibility for collective security. However, drawing vitality from its Charter provisions and sustained by a convergence of luck, acquiescence in its innovations and the sheer boldness of the character and personality of its distinguished chief executives, the United Nations survived the onslaught and set about transforming inter-State relations from one of confrontation to one of co-operation and increasing concern for the welfare of the individual. This transformation, in our view, represents one of the finest testimonials to the United Nations in its thirty-third year of existence.
165.	Parallel and contemporaneous with this effort at co-operation, and once again drawing inspiration from its Charter provisions, the General Assembly in the now famous resolution 1514 (XV) of 14 December 1960, converted into an article of faith the right of self-determination of all peoples, thus legitimizing the process of decolonization.
166.	Today, after 33 years—a human generation—the intensity of the cold war is diminishing, but it must be kept in check; economic development is the principal objective; while the elimination of colonialism and racism are the political targets.
167.	On this note and on the threshold of the thirty-third anniversary of this Organization, the Sierra Leone delegation welcomes Solomon Islands to the membership in this community of nations. We congratulate the people and Government of Solomon Islands. We particularly applaud the peaceful transition from colonial domination to sovereign and independent statehood.
168.	However, it is in our view a matter of comment that in the closing phase of the twentieth century nation-States are still being born from colonial domination. This is reflective of the fact that there are still areas in our world where we have subjugation of man by man.
169.	It is therefore a matter of deep concern to my Government that the racist and colonial problems in southern Africa continue to elude the solutions prescribed yearly by this Organization. The emergence of Mr. Pieter W. Botha, one of the most unrepentant hardliners of apartheid, as the Prime Minister of South Africa, can, in my delegation's view, only mean a further consolidation of the bastions of racism. If, as we believe, Mr. Botha will preside over the continuous denial of basic human freedoms and fundamental rights to the millions of blacks in South Africa in the misguided belief in the superiority of one race over another, the threat to international peace and security which that regime has always posed will assume greater and horrifying dimensions.

170.	By continuing its occupation of Namibia, in refusing to withdraw unconditionally all its forces from that Territory, by persistently violating the territorial integrity of the Namibian people, South Africa exacerbates a situation that is already poised on the brink of disaster and violent confrontation of wider ramifications.
171.	Once again this Assembly has to review its position on South Africa against the background of events that have occurred and the new information obtained over the last year. This Assembly must condemn the recent decision by South Africa to proceed with its own plans for Namibia's so-called independence. We firmly believe that South Africa thinks it can flout international public opinion because it knows it has collaborators, overt or covert, in certain quarters. Indeed, according to a list recently published by the United Nations,  more than 500 of the 593 companies that have violated the embargo declared against the racist regime are incorporated in only two countries.
172.	I take this opportunity to express the support of the Government of Sierra Leone for the recently adopted Security Council resolution 435 (1978) on Namibia. That resolution marks, in our view, yet another milestone in the search for a peaceful solution for Namibia's transition to independent nationhood. It is our belief that if all the parties concerned adhere to its provisions we shall be able to see an independent and sovereign Namibia in our midst next year, and this fact must be brought home to South Africa at all costs. The international community must prove that it is irrevocably committed to securing that objective. That having been said, let me take this opportunity once again to reiterate our support of SWAPO, which we regard as the sole legitimate representative of the Namibian people.
173.	Another perennial and thorny problem which forms part of the sad and disturbing motif in southern Africa and which has engaged the attention of this Organization for many years, is the perpetuation of the illegal regime of Ian Smith in Rhodesia. It had never been our expectation that the unilateral declaration of independence in 1965, which the world community had unanimously condemned and rejected, would have survived so long,.
174.	My delegation, last year, even expressed doubts that an "internal settlement" as then envisaged by Ian Smith would ever materialize. To our dismay and against the better judgement of enlightened mankind, a sham so-called internal settlement was hurriedly hatched and, as we had warned, is proving to be an absolute disaster and the perfect recipe for civil war. Far from stopping the war, as the unfounded and empty prediction maintained, violence has intensified' and bloodshed increased to alarming proportions. The responsibility for this tragic deterioration of the situation must rest squarely on the shoulders of Mr. Smith and his accomplices. .
175.	It is truly regrettable, therefore, to. hear Her Britannic Majesty's Secretary of State for Foreign and Commonwealth Affairs says as he did last week here [ 10th meeting], that Britain never administered Rhodesia, when ail the facts and the evidence are to the contrary. Indeed, the United Nations was seized of the problem at the request and on the invitation of the United Kingdom, in recognition of the fact that it was the latter's responsibility.
176.	In the light of recent disclosures concerning the activities of certain multinational corporations, it is painfully clear that if Britain had faithfully discharged its responsibility in the enforcement of sanctions, in which it invited the international community to join, the Rhodesian rebellion would have long ago been quelled, especially in view of assurances then given to the international community that the rebellion would be ended "in a matter of weeks rather than months".
177.	We reaffirm that the Sierra Leone Government will continue to support the liberation fighters and we acknowledge with gratitude the heroic sacrifice the front-line States are making in the name of freedom and human dignity. We salute them.
178.	I will not attempt to catalogue here the numerous and significant events that have taken place in the year that has elapsed since I stated in this Assembly  my Government's view on the disquieting question of the Middle East and the tensions there. We in Sierra Leone have followed with keen interest the various efforts deployed to sustain the search for an enduring peace, a just and equitable peace, in the Middle East. I dare say that the international community entertained some hopes of the far-reaching possibilities for peace which the historic visit of President El-Sadat of Egypt to Jerusalem nearly a year ago engendered.
179.	The ensuing round of negotiations between various cadres of the Israeli and Egyptian leadership have, to varying degrees of intensity stimulated the world's hopes for peace, but invariably the results have been vague and inconclusive. More recently, the much-heralded Camp David summit meetings came up with accords that were interpreted differently even by the participants themselves before the ink was dry.
180.	Against the backdrop of all these activities, total peace in the Middle East remains as much an enigma today as it was a year ago. While we appreciate the endeavours of the Camp David meetings to bring peace in that part of our troubled world, it is our view that the issues involved embrace a broader and larger area than that covered by the countries represented at Camp David and that a much broader framework for a just, honourable and durable peace is needed.
18L This incontrovertible fact merely underscores the burning need for an intensification of the peace efforts, the broadening of the representative base for participation in future peace negotiations, and, indeed, the need to keep in clearer perspective the all-important ideals and principles that motivated and characterized both the letter and spirit of Security Council resolution 242 (1967).
182. My delegation believes that peace is indivisible: it is either wholly kept or wholly sacrificed. There can be no half-way measures. If peace is to be permanent, if peace is to be just and equitable, if peace is to be honourable, the preoccupations and the inalienable rights of all interested parties must be catered for and adequately safeguarded. Our acknowledgement of the right of Israel to exist within secure and recognized boundaries stems from this belief. It is therefore one of the ironies of our time that Israel, at the time when its right to exist as a State is universally accepted, should be denying the same right to the Palestinians and subjecting the fulfilment of their just aspiration to possess their own State to the caprice and the elusiveness of protracted negotiations.
183.	May I state that General Assembly resolution 181 (II) of 1947 posited the creation of two entities: namely, a Jewish State and an Arab Palestinian State with Jerusalem as a corpus separatum. It is our view that respect for the spirit and letter of that resolution is still today the key to peace in the Middle East.
184.	Here I shall reiterate what we have always believed, namely that the establishment and universal recognition of a Palestinian State is a sine qua non for permanent peace in the Middle East. We believe that the continued occupation by Israel of all Arab lands acquired by force can only serve as an impediment to the search for peace and as the source of perennial instability in that area.
185.	Therefore, while we commend the genuine exertions of those who have sustained the peace efforts, we caution that a generally acceptable peace formula in the Middle East must be predicated upon the acceptance and application of the right of the Palestinian people to self-determination in a State of their own. :
186.	I now turn to the problems of economic co-operation and development; in particular, I shall address myself to those issues associated with interdependence and cooperation among various groups of countries. Those issues, we believe, should remain the focal-point of informed debate within the United Nations system. To begin with, the Secretary-General, in his report on the work of the Organization [A/33/1 ], has indicated that over the last year the results achieved in our pursuit of a new international economic order and the progress of the North-South dialogue have not been commensurate with the efforts we have deployed in those areas.
187.	That frustrating experience exemplifies a persistent and recurring situation within our Organization, wherein problems affecting privilege and economic power, the hesitations which were indicated by some parties at the drafting stage, and the reservations that were voiced at the time of adoption have been translated into seemingly insurmountable obstacles at the implementation stage.
188.	An instructive case in point is the fact that the Committee Established under General Assembly Resolution 32/174 has not been able to make much progress because delegations could not agree on a common interpretation of the thrust and meaning of the resolution that created the Committee, even though, in our view, ambiguity was minimal or non-existent.
189.	The history of our Organization is replete with examples of such situations in which practical action has been rendered ineffectual and in which the Organization is crippled because interested parties holding different and even antithetical views put forward solutions to universal problems in an atmosphere of mutual recrimination.
190.	When the United Nations rose phoenix-like from the ashes of the last global conflagration, the international community was determined to "employ international machinery for the promotion of the economic and social advancement of all peoples". Since those early years, the words of the Charter, the phrases of our resolutions and decisions, have been given as many interpretations as there are interests involved.
191.	Moreover, the thrust of the early resolutions on the promotion of economic and social progress would seem to indicate that the advanced nations were concerned primarily with the rebuilding of industrial strength and material prosperity in North America, Western Europe and Japan, now collectively and elliptically called "the North" in our current dialogue. While it is true that the institutions conceived at Bretton Woods were designed to reinforce the traditional economic relations dominated by the developed market—economy countries, it cannot be denied that since those early years the General Assembly and its Economic and Social Council have given some attention to the improvement and advancement of the economic and social welfare of the peoples of the world.
192.	The General Assembly at its twelfth session noted an attempt to reaffirm the Charter principles and extend its interpretation to promote meaningful international economic development. This attempt was vague, indecisive and somewhat indeterminate. In the light of experience it can be seen that the resolutions adopted at its fourteenth session were considerably in advance of general thinking at the time.
193.	Notwithstanding the engagement and commitment which genuinely characterized our efforts, the programme for the First United Nations Development Decade [resolutions 1710 (XVI) and 1715 (XVI)] —and, I dare add, the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)] — remained more a wish than a policy. The net aggregate flew of financial resources from the North to the South was still desperately short of. attaining the targets specified in the Strategy, and, even though there has been an over-all increase in economic growth over the last 30 years, the promise of the 1960s has not been maintained through the 1970s, and the gap between aspiration and achievement has widened.
194.	Permit me to take this opportunity to record the appreciation of the Government of Sierra Leone of the decision of Her Britannic Majesty's Government to waive the debts of the poorest developing countries. In our view, this is a decision in the right spirit and direction. In the same vein we commend and applaud those other countries that had earlier done the same.
195.	The adoption in 1974 of General Assembly resolution 3281 (XXIX) on the Charter of Economic Rights and Duties of States provided the moral backbone which we hoped would support the Programme of Action adopted at the end of the sixth special session [resolution 3202 (S-Vl)] and the impetus given by the seventh special session, and many of us looked forward with self-congratulatory expectation to the realization of what we believed was the beginning of a new international economic restructuring for a more equitable allocation of human and financial resources. Here again our achievement could not match our aspirations in spite of the show of goodwill evinced since then. The reservations that had been expressed by certain Members of the adoption of those resolutions led to hesitancy on their part, and that in effect created obstacles.
196.	That means that it is beginning to seem to us in the developing third world that one cannot put too much faith in the willingness of the rich industrialized nations to help bring about any meaningful change in the conditions of living and the quality of life of the peoples of the developing countries. Developing countries are therefore continuing to devise a strategy for self-reliance through regional co-operation.
197.	Notwithstanding this assessment, the Sierra Leone delegation still has every confidence in the United Nations system and its ability to redirect its efforts, and to intensify them in those areas in which it has hitherto been successful, for the attainment of our objective, which is to ensure self-sustaining development, a better quality of life and widespread application of the benefits of science and technology.
198.	Allow me in this context to refer to the ongoing Third United Nations Conference on the Law of the Sea. The sea remains one of the last reservoirs of the earth's diminishing resources. To decide how those resources should be exploited in an orderly manner for the benefit of mankind as a whole remains the primary task of the current Conference on the Law of the Sea. The Conference itself represents a determined effort in international co-operation to design an international legal framework that will prevent international conflict in our endeavour to exploit the sea and its resources. It is against .this background that the Sierra Leone Government views any attempt at unilateral national legislation to exploit the resources of the deep-seabed not only as unhelpful and inappropriate but also as an act that will undermine the work of the Conference itself and jeopardize its achievements so far. Such an attempt should, in our view, be deprecated.
199.	The Conference has virtually concluded the bulk of its work, but the system of exploration and exploitation of the sea-bed and the determination of the outer limits of the continental shelf are among the outstanding issues that remain to be resolved; The Sierra Leone delegation therefore calls for a genuine co-operative effort to find a common solution in the spirit of Caracas. We hope that the present exercise will be brought to satisfactory fruition as soon as possible because the protracted negotiations to agree on a Convention have been a considerable drain on the resources of countries such as mine.
200.	Over the last 30 years the achievements of the United Nations in the field of development of international economic co-operation have been mixed. The Sierra Leone delegation is, however, confident that progress is still possible with regard to the establishment of a New International Economic Order. Within the framework of the Committee of the Whole progress can be achieved on the basis of certain' apparent convergences of common interests such as the interdependence of all economies and the need to liberalize trade practices, taking into account the interests of the developing countries. More important still is the appointment this year of the Director-General for
Development and International Economic Co-operation, an appointment that is the result of two years of difficult negotiations on possible ways and means of making some organs of the United Nations more responsive to the needs and demands of the developing countries. This is, in our view, a step in the right direction. It is our hope that the appointment of the new Director-General will ensure the effective leadership of the various components of the United Nations system in the field of development and international economic co-operation. My delegation further wishes to express the hope that the Director-General will be given the support of all the relevant agencies and the opportunity to exercise over-all co-ordination within the system in order to ensure an integrated approach to the problems of development and international co-operation. The Sierra Leone Government therefore looks with some anticipation to the special session to be convened in 1980.
201.	My delegation sees a real contradiction between economic development, which we consider should represent a primordial objective of the United Nations, and the staggering cost of the arms race, which today stands at nearly $400 billion annually.
202.	Over the years, my ct an try, in company with other non-aligned countries, has increasingly realized the great threat to international peace and security posed by the continuous arms build-up. Furthermore, the arms build-up, even at this stage of the depletion of the world's economic resources, has continued to devour a huge amount of those resources vital for economic development. The military budgets of many nations, great and small, but particularly the major Powers, continue to expand in geometric progression.
203.	When, therefore, the General Assembly met in its tenth special session, early this year, the first session of its kind under United Nations auspices devoted to the question of disarmament, that marked the culmination of 17 years of an incessant call by the non-aligned countries for a world disarmament conference, and the session provided a ray of hope for mankind.
204.	Every one of the 129 speakers who participated in the 'debate at that session perceived that the only sure guarantee of survival lay in disarmament and that the only war mankind can afford to fight now is a war of survival.
205.	It is therefore gratifying to my country to note that the Final Document that emanated from that session [resolution S-10/2J also acknowledged that universal concern and provided for both a deliberative organ and a negotiating body with a large membership, in an attempt to tackle the problem more meaningfully.
206.	Although we view the special session devoted to disarmament and the results achieved as a cardinal event, we still believe that a great deal needs to be done to decelerate the arms race in order to utilize the resources released thereby for equitable economic development. In my view, this is one of the exciting challenges to which the world must rise.
207. In conclusion, as the United Nations embarks on its thirty third year, with an ever-growing agenda before the
General Assembly, I wish to express my delegation's hope that it will face the challenges ahead with fortitude and vigour; that we all—great and small, strong and weak, rich and poor, but nevertheless equally sovereign under our Charter—will fulfil our obligations to humanity, will learn how to disarm and will in fact disarm, so that we may release much-needed resources for the benefit and prosperity of mankind.
208.	The task ahead of us is not only to undertake and ensure the limitation and avoidance of conflict but, fundamentally and in the context of international action, to tackle and solve problems relating to full employment, the eradication of disease, the elimination of hunger and the application of the world's vast energy resources to peaceful purposes, to the greater glory of man. My delegation is convinced that our Organization is supremely and uniquely equipped for the performance of this task.
209.	I should like once again to pledge the faith of the Government of Sierra Leone in the United Nations and in its continued relevance to the world of our time, and we hereby acknowledge with gratitude the efforts of our indefatigable Secretary-General and his dedicated staff and the help they give us to enable us to move towards and attain the goals we believe mankind deserves on this our own planet, earth.











